Case: 12-10003   Date Filed: 08/07/2012   Page: 1 of 2




                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-10003
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:09-cr-00241-WSD-ECS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SCOTT AHN,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (August 7, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10003    Date Filed: 08/07/2012   Page: 2 of 2

      Jay L. Strongwater, appointed counsel for Scott Ahn in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ahn’s conviction and sentence

are AFFIRMED.




                                         2